Case: 17-14141   Date Filed: 04/05/2018   Page: 1 of 22


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-14141
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 6:17-cv-00004-JRH-RSB


EDGAR QUINTANILLA,

                                                              Plaintiff-Appellant,

                                    versus

HOMER BRYSON,
Commissioner, State of Georgia's Department of Corrections,
in his individual and official capacity,
ROBERT TOOLE,
Southern Region’s Director of Facilities Operation,
in his individual and official capacity,
OTIS STANTON,
In his individual and official capacity,
WARDEN DOUG WILLIAMS,
In his individual and official capacity,
ERIC SMOKES,
Tier II Unit Manager,
in his individual and official capacity, et al.,

                                                           Defendants-Appellees.
             Case: 17-14141     Date Filed: 04/05/2018   Page: 2 of 22


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (April 5, 2018)

Before MARTIN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Edgar Quintanilla is a Georgia state prisoner housed in the Tier II

Administrative Segregation Unit (“Tier II”) at Smith State Prison (“Smith”) in

Glennville, Georgia. He filed this pro se lawsuit alleging that his confinement in

administrative segregation—more commonly known as solitary confinement—

violates the Eighth Amendment’s prohibition on cruel and unusual punishment and

his due-process rights under the Fourteenth Amendment.            The district court

screened Quintanilla’s complaint and dismissed it sua sponte for failure to state a

claim. Because we conclude that his complaint either stated or potentially could

state plausible claims to relief, we vacate and remand for further proceedings.

                                         I.

                                         A.

      As a prisoner in administrative segregation, Quintanilla “almost exclusively .

. . sees nothing, does nothing, and interacts with no one.” Doc. 1 ¶ 63. Since

March 2016, he has spent at least 23 hours of each day in a cell that has been


                                         2
               Case: 17-14141      Date Filed: 04/05/2018      Page: 3 of 22


“stripped down to the standard of an ‘isolation cell.’” Id. ¶ 32. Apart from his bed,

he lacks a place to sit or write. See id. Welded metal plates cover the window and

door of his cell, preventing him from seeing beyond his own four walls. Id. ¶ 33.

He cannot even see himself, as he lacks access to a mirrored surface. Id. ¶ 34. He

is permitted some stationery items, like paper, pens, and envelopes, but he is

deprived of virtually all other personal property. 1 Id. ¶ 42. Nearly all outside mail,

apart from bare letters, is confiscated and either withheld indefinitely or destroyed.

Id. ¶ 44. At best, he is permitted one two-hour non-contact visit per month and one

fifteen-minute phone call per month. Id. ¶¶ 39, 41.

       Though prison regulations mandate five hours of recreation each week,

Quintanilla is “rarely, if ever, permitted any weekly out-of-cell recreation.” Id.

¶ 35. On the rare occasions he is allowed to leave his cell for recreation, he is

confined to a 7-foot-by-16-foot concrete enclosure covered by a metal grate. Id.

¶ 36. Due to the conditions of his confinement and his lack of exercise, he suffers

from migraines, heartburn, stomach cramps, severe neck and back pain, stiffness in

his joints, constipation, lethargy, and depression. Id. ¶ 38.

       Quintanilla alleges that he receives smaller and less nutritious portions of

food than the general population and is being “systematic[ally] starv[ed].” Id.
       1
           Some of Quintanilla’s allegations relate specifically to “Phase One”—the most
restrictive phase—of Tier II’s three-phase “behavior-modification program,” but he states that
the “general confinement conditions” in the other phases “do not much differ.” Doc. 1 ¶ 46.
Quintanilla explains that Tier II prisoners must progress through the three phases to be
considered for transfer to the general population. Id. ¶¶ 29–30.
                                              3
              Case: 17-14141       Date Filed: 04/05/2018   Page: 4 of 22


¶¶ 60–61.    And he cannot purchase items from the commissary in order to

supplement the meager meals. Id. ¶ 43. He also does not receive utensils with

which to eat. Id. ¶ 60.

      Quintanilla’s “already decrepit” cell has an “excessive vermin and insect

infestation,” including rats, mosquitoes, and spiders. Id. ¶ 58. Prison officials

haven’t made adequate arrangements to sanitize his cell, and they deny him the

ability to sanitize it himself. Id. Plus, he lacks access to the commissary, so he

cannot purchase personal hygiene items. Id. ¶ 43. And while he can shower three

times per week, the shower areas are “decrepit” and “flooded.” Id. ¶ 59.

                                           B.

      Before he was transferred to Smith, Quintanilla was housed in a general-

population dormitory at Wheeler Correctional Facility (“Wheeler”) in Alamo,

Georgia. Doc. 1 ¶ 13. He had not had a disciplinary report for over two years

prior to his transfer. Doc. 1-2.

      On March 23, 2016, a fight broke out between many black and Hispanic

prisoners in Quintanilla’s housing dormitory. Doc. 1 ¶ 14. Quintanilla says he was

not involved in the fight, an assertion allegedly corroborated by video footage.

¶¶ 14–15. But prison officials placed him in segregation, anyway, without first

serving him with a disciplinary report alleging a violation of any prison rules. Id.




                                            4
               Case: 17-14141      Date Filed: 04/05/2018     Page: 5 of 22


¶ 16. After the fight, prison officials told him “that he had to be moved because he

was Hispanic.” Id. He transferred to Smith on March 25. Id. ¶ 17.

       When he arrived at Smith, Quintanilla was immediately placed in Tier II, an

administrative-segregation wing, and refused all his personal property. Id. ¶ 18.

Prison regulations require a “classification committee” to conduct an initial

assignment hearing within 96 hours of placement in Tier II.                   Id. ¶¶ 23–26.

Quintanilla never received a hearing, however, nor did he receive any information

about the reasons for his placement until April 4, ten days later. Id. ¶ 19. On that

date, Eric Smokes, the Tier II Unit Manager and one of the three classification-

committee members 2, id. ¶ 9, gave him two pieces of paper: (1) a Tier II

assignment memo; and (2) a Tier II assignment appeal form, id. ¶ 20. Both

documents stated that he had been assigned to Tier II for “participation in a

disturbance/disruptive event” at Wheeler. Id. ¶ 20.

       Quintanilla completed and submitted the appeal form on April 6. Id. ¶ 27.

He wrote that he was not involved in the disturbance at Wheeler, so he was not

eligible for placement in Tier II, and that video footage would confirm his account.

Doc. 1-2. Six days later, his appeal was denied by Otis Stanton as designee for




       2
          The other two classification-committee members, according to Quintanilla, were
Lieutenant Deric Godfrey, the officer in charge of the Tier II program, and “Mrs. Watkins,” a
correctional officer who acted as a counselor in the Tier II program. Doc. 1 ¶¶ 10–11.
                                             5
              Case: 17-14141     Date Filed: 04/05/2018    Page: 6 of 22


Robert Toole, the Southern Region’s Director of Facilities Operation. Stanton

wrote that Quintanilla “has met criteria for Tier II.” Id.; Doc. 1 ¶ 28.

      On at least two occasions, prison officials have decided to extend

Quintanilla’s solitary confinement. But Quintanilla has never received a hearing

on the matter, and the reasons for the extensions, if any, have been withheld. See

Doc. 11-1 ¶ 23. He alleges that his solitary confinement is effectively indefinite.

Doc. 1 ¶ 56; Doc. 14-1 ¶ 17.

      On December 28, 2016, Smokes told Quintanilla that he had successfully

completed the Tier II program and that Smokes would recommend his

reassignment to the general prison population. Doc. 11-1 ¶ 14. But, Smokes said,

he would remain in Tier II until “further notice.”         Id.   On that same date,

Quintanilla signed an unidentified document, but he was never provided any notice

of the reasons for his continued assignment to Tier II. Id. ¶ 21. As a result, he

could not appeal his confinement at that time. Id. ¶ 22.

      On March 16, 2017, Quintanilla again met with Smokes, who gave him a

document stating that the classification committee had conducted a 90-day review

and recommended that he remain in administrative segregation. Doc. 14-1 ¶¶ 12–

13. He appealed, pointing out that prison officials had failed to provide him any

reasons for denying either reassignment to the general prison population or a

hearing on the matter. Id. ¶ 15. His appeal was denied without explanation, just a


                                           6
             Case: 17-14141     Date Filed: 04/05/2018   Page: 7 of 22


check mark by Warden Doug Williams that he “concur[red]” with the

classification committee’s recommendation. Id. ¶ 16; Doc. 14-1, Exh. A.

                                         II.

      Quintanilla filed a handwritten complaint in January 2017, seeking both

damages and injunctive relief under 42 U.S.C. § 1983. He later submitted two

supplemental handwritten filings, in February and April, updating the court with

additional allegations. Unless otherwise noted, we refer to all three filings as the

“complaint.” In his complaint, Quintanilla claimed that his solitary confinement—

in its length, its conditions, its arbitrariness, and its lack of review—violates his

constitutional rights under the Eighth and Fourteenth Amendments.

      In August 2017, a magistrate judge, after granting Quintanilla leave to

proceed in forma pauperis, screened his complaint to determine whether it stated a

claim on which relief could be granted. See 28 U.S.C. §§ 1915(e)(2)(B) & 1915A.

The magistrate judge then issued a report and recommendation (“R&R”) in which

he concluded that Quintanilla’s claims should be dismissed without requiring a

response from the defendants.

      The magistrate judge construed Quintanilla’s filings to raise four claims

under § 1983: (1) a procedural due-process claim; (2) a substantive due-process

claim; (3) an Eighth Amendment conditions-of-confinement claim; and (4) a claim

of supervisory liability against the Commissioner of the Georgia Department of


                                         7
                Case: 17-14141        Date Filed: 04/05/2018      Page: 8 of 22


Corrections. 3 The procedural due-process claim failed, according to the R&R,

because his allegations—though sufficient to show atypical and significant

hardship in relation to the ordinary incidents of prison life, so as to create a liberty

interest protected by due process—did not plausibly establish that he received

inadequate process, in light of the two separate reviews of his assignment to Tier

II. The substantive due-process claim failed, the R&R concluded, because there

was “no objectively, deeply rooted history and practice in this Nation to be free

from segregation or even a segregation with more adverse conditions.” The Eighth

Amendment claim failed, according to the R&R, because Quintanilla failed to

plausibly allege that he was deprived of the minimal civilized measure of life’s

necessities. And, finally, the R&R concluded that the Commissioner was not liable

because Quintanilla alleged no facts to show that the Commissioner was personally

involved or that the alleged violations of his rights were the result of a policy the

Commissioner enacted.

      Quintanilla filed extensive pro se objections, which the district court

overruled in adopting the magistrate judge’s report and recommendation.

Quintanilla now brings this timely appeal. He is represented by counsel on appeal.

                                               III.




      3
          Quintanilla also brought a claim under a criminal statute, which he has since abandoned.
                                                8
             Case: 17-14141     Date Filed: 04/05/2018   Page: 9 of 22


      We review de novo a district court’s sua sponte dismissal under 28 U.S.C.

§§ 1915A(b)(1) and 1915(e)(2)(B)(ii) for failure to state a claim. Leal v. Ga. Dep’t

of Corr., 254 F.3d 1276, 1278–79 (11th Cir. 2001). Both provisions authorize the

sua sponte dismissal for failure to state a claim of a complaint filed by a prisoner

proceeding in forma pauperis. See 28 U.S.C. § 1915A(b)(1) (authorizing sua

sponte dismissal of prisoner claims against government entities or employees); 28

U.S.C. § 1915(e)(2)(B)(ii) (authorizing sua sponte dismissal of claims filed by

litigants proceeding in forma pauperis). A dismissal for failure to state a claim

under either provision is governed by the same standard as a dismissal under

Federal Rule of Civil Procedure 12(b)(6). Leal, 254 F.3d at 1278–79; Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997).

      In reviewing a dismissal for failure to state a claim, we accept the factual

allegations in the complaint as true and construe them in the light most favorable to

the plaintiff. Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016).

To avoid dismissal for failure to state a claim, the complaint “must include enough

facts to state a claim to relief that is plausible on its face.” Id. (quotation marks

omitted). A claim is facially plausible when “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.’” Id. (quotation marks omitted). In other words, the




                                         9
               Case: 17-14141       Date Filed: 04/05/2018       Page: 10 of 22


“[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                              IV.

       Quintanilla’s briefing to this Court tracks, in broad terms, the district court’s

construction of his claims. We follow suit. And given the early procedural posture

of this case—a sua sponte dismissal before any defendant responded—we limit our

discussion to the basis of the district court’s ruling on each claim. 4

A.     Procedural Due Process

       To make out a denial-of-procedural-due-process claim under § 1983, a

plaintiff must establish three elements: (1) a deprivation of a constitutionally

protected liberty or property interest; (2) state action; and (3) constitutionally

inadequate process. Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003).

The first two elements are not at issue. The district court found the first element

met, and we agree that Quintanilla’s allegations appear to establish the imposition

of “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life,” so as to create a liberty interest protected by due process.

See Sandin v. Conner, 515 U.S. 472, 484 (1995); see also Wilkinson v. Austin, 545
U.S. 209, 223–24 (2005). In addition, Quintanilla plainly challenges state action.

       4
          The defendants below were not served with the complaint and are not participating in
this appeal. In these circumstances, we find it prudent to resolve only those issues that the
district court actually decided in dismissing Quintanilla’s complaint, leaving other matters to be
addressed, as appropriate, on remand.
                                               10
              Case: 17-14141       Date Filed: 04/05/2018      Page: 11 of 22


Thus, the only question we must answer is whether Quintanilla’s allegations show

that he received constitutionally inadequate process.

       In Hewitt v. Helms, the Supreme Court described, albeit in dicta, what

process is due from prison officials making administrative-segregation

determinations when a liberty interest is at stake.5 459 U.S. 460 (1983). When the

initial confinement decision is contemplated or made, whether for institutional

safety reasons or to separate the prisoner pending an investigation, the prisoner

must “receive some notice of the charges against him and an opportunity to present

his views,” whether at a hearing or in writing. Id. at 476. “[W]ithin a reasonable

time” after the confinement begins, prison officials must then conduct an

“informal, nonadversary evidentiary review” of whether the confinement is

justified. Id. This review may “turn[] largely on purely subjective evaluations and

on predictions of future behavior.” Id. at 474.

       Once a prisoner is confined in administrative segregation involving atypical

and significant hardship, there must be “some sort of periodic review of the

confinement.” Magluta v. Samples, 375 F.3d 1269, 1279 n.7 (11th Cir. 2004)

(quoting Hewitt, 459 U.S. at 477 n.9). “This review will not necessarily require

that prison officials permit the submission of any additional evidence or


       5
          The Supreme Court in Sandin abrogated Hewitt’s methodology for establishing a liberty
interest, but Hewitt “remain[s] instructive for [its] discussion of the appropriate level of
procedural safeguards.” Wilkinson v. Austin, 545 U.S. 209, 228–29 (2005).
                                              11
             Case: 17-14141    Date Filed: 04/05/2018     Page: 12 of 22


statements.” Hewitt, 459 U.S. at 477 n.9. Moreover, the review is flexible and

may be based on “a wide range of administrative considerations,” including but not

limited to observations of the inmate in administrative segregation, “general

knowledge of prison conditions,” misconduct charges, ongoing tensions in the

prison, and any ongoing investigations. Id. Many of these matters may not be

subject to “proof in any highly structured manner.” Id.

      Nevertheless, “administrative segregation may not be used as a pretext for

indefinite confinement of an inmate.” Id. Not only must there be “some sort of

periodic review,” but the periodic review “must be meaningful; it cannot be a sham

or a pretext.” Toevs v. Reid, 685 F.3d 903, 912 (10th Cir. 2012); Kelly v. Brewer,

525 F.2d 394, 400 (8th Cir. 1975) (“[W]here an inmate is held in segregation for a

prolonged or indefinite period of time due process requires that his situation be

reviewed periodically in a meaningful way and by relevant standards to determine

whether he should be retained in segregation or returned to population.”); cf.

Mathews v. Eldridge, 424 U.S. 319, 333 (1976)) (“The fundamental requirement of

due process is the opportunity to be heard at a meaningful time and in a meaningful

manner.” (quotation marks omitted)). Reviewing officials must be guided by

whether confinement in administrative segregation remains necessary in light of

current facts and valid administrative justifications. Proctor v. LeClaire, 846 F.3d
597, 611 (2d Cir. 2017) (“[R]eviewing officials must evaluate whether the


                                        12
             Case: 17-14141     Date Filed: 04/05/2018    Page: 13 of 22


justification for [administrative segregation] exists at the time of the review or will

exist in the future, and consider new relevant evidence as it becomes available.”);

see Hewitt, 459 U.S. at 477 n.9 (describing the periodic-review decision as

“whether a prisoner remains a security risk” (emphasis added)).

      Here, Quintanilla’s complaint plausibly states a § 1983 claim for the denial

of procedural due process.      Regarding his initial placement in administrative

segregation, Quintanilla alleges that the decision was arbitrary because he did not

receive a hearing and he was not charged with or found guilty of any misconduct.

While he was able to appeal the classification committee’s placement decision

after his transfer, the committee did not address his claims of innocence or explain

its decision beyond stating that he “met criteria for Tier II.” Plus, he was initially

told that “he had to be moved because he was Hispanic,” not because he was

involved in the fight. We conclude that these allegations are enough, at this early

stage, to state a claim that prison officials failed to conduct a meaningful initial

review of whether his confinement was justified. See Hewitt, 459 U.S. at 476.

      Beyond the initial placement decision, Quintanilla plausibly alleged the lack

of meaningful periodic reviews of his confinement in administrative segregation.

By the time of the first “90-day” review in December 2016, nine months after his

initial placement in administrative segregation, he had completed the three phases

of the Tier II program, and Smokes said that he would recommend Quintanilla’s


                                          13
             Case: 17-14141    Date Filed: 04/05/2018   Page: 14 of 22


transfer to the general population. Yet prison officials continued his confinement

in administrative segregation without explanation. At his next 90-day review on

March 16, 2017, the classification committee recommended, and the warden

agreed, that Quintanilla remain in Tier II. But, again, they did not say why. And

the only reason apparent from his complaint is his alleged involvement in the

disturbance at Wheeler. Given Quintanilla’s allegations of good behavior and

progress through the Tier II program, however, that past act alone is not sufficient

to justify his continued confinement because the decision cannot be “based solely

on past events that will never change.” Proctor, 846 F.3d at 612.

      Accepting these allegations as true and drawing all reasonable inferences in

Quintanilla’s favor, we conclude that he has plausibly alleged that his periodic

reviews were “hollow formalities” unconnected to the legitimate administrative

interests of the institution. In light of Quintanilla’s progress through the three

phases of the Tier II program, Smokes’s statement that he would recommend

Quintanilla’s transfer to the general prison population, and the absence of any

explanation by the prison of its reasons for keeping him confined in administrative

segregation, Quintanilla adequately alleged that prison officials have failed to




                                        14
               Case: 17-14141       Date Filed: 04/05/2018       Page: 15 of 22


conduct meaningful periodic reviews of his confinement in administrative

segregation.6 See Magluta, 375 F.3d at 1279 n.7.

       For these reasons, we conclude that Quintanilla’s complaint states a

plausible claim that he was denied constitutionally adequate process.

B.     Conditions of Confinement

       Quintanilla’s advances his Eighth Amendment claim on two tracks. First, he

complains that the conditions of his confinement fall below minimal constitutional

standards of decency. Second, he complains that the conditions of his confinement

do not serve any legitimate penological interest. The district court dismissed this

claim, concluding that the conditions of his confinement did not deprive him of the

minimal civilized measure of life’s necessities.

       The Eighth Amendment “set[s] limits on the treatment and conditions that

states may impose on prisoners.” Hamm v. DeKalb Cty., 774 F.2d 1567, 1571

(11th Cir. 1985). “[U]nder the Eighth Amendment, the State must respect the

human attributes even of those who have committed serious crimes.” Graham v.

Florida, 560 U.S. 48, 59 (2010).                The Eighth Amendment also prohibits



       6
         We may not review the substance of the prison’s decision under the guise of procedural
due process, see Proctor, 846 F.3d at 609, but the absence of any justification for holding him in
administrative segregation bears upon the question of whether he received due process. Cf.
Superintendent, Mass. Corrs. Inst. v. Hill, 472 U.S. 445, 454 (1985) (holding that a disciplinary
decision to revoke good time credits “does not comport with the minimum requirements of
procedural due process unless the findings of the prison disciplinary board are supported by
some evidence in the record” (citation and quotation marks omitted)).
                                               15
             Case: 17-14141      Date Filed: 04/05/2018     Page: 16 of 22


“inflictions of pain . . . that are totally without penological justification.” Rhodes v.

Chapman, 452 U.S. 337, 346 (1981) (quotation marks omitted).

      We have explained that a two-part analysis governs Eighth Amendment

challenges to conditions of confinement. Chandler v. Crosby, 379 F.3d 1278, 1289

(11th Cir. 2004).     First, the conditions of confinement must be objectively

“serious” or “extreme.” Id. This means that the prisoner “must show that a

condition of his confinement pose[s] an unreasonable risk of serious damage to his

future health or safety.” Id. (quotation marks omitted). Second, the prisoner must

show that the defendant prison officials subjectively acted with “deliberate

indifference” with regard to the conditions at issue. Id.

      Conditions are objectively serious or extreme if they amount to a deprivation

of the “minimal civilized measure of life’s necessities,” Rhodes, 452 U.S. at 347,

or “the basic human needs,” including “reasonably adequate food, clothing, shelter,

and sanitation,” Hamm, 774 F.2d at 1572. Whether conditions of confinement are

cruel and unusual is judged under a “contemporary standard of decency”—that is,

“the evolving standards of decency that mark the progress of a maturing society.”

Rhodes, 452 U.S. at 346–47 (quotation marks omitted). Under current precedent,

“administrative segregation and solitary confinement do not, in and of themselves,

constitute cruel and unusual punishment.” Sheley v. Dugger, 833 F.2d 1420,

1428–29 (11th Cir. 1987). Nevertheless, “[c]onfinement . . . in an isolation cell is


                                           16
             Case: 17-14141     Date Filed: 04/05/2018   Page: 17 of 22


a form of punishment subject to scrutiny under Eighth Amendment standards.”

Hutto v. Finney, 437 U.S. 678, 685 (1978).

      In evaluating the conditions of Quintanilla’s confinement, we consider not

only the “food, clothing, sanitation, medical care, and personal safety” he was

afforded, but also “the length of time in isolation.” Sheley, 833 F.2d at 1428–29.

The length of time is significant because a condition might be tolerable for a few

days but intolerable over a long period. Cf. Hutto, 437 U.S. at 686–87 (“A filthy,

overcrowded cell and a diet of ‘grue’ might be tolerable for a few days and

intolerably cruel for weeks or months.”).

      Liberally construing Quintanilla’s complaint and accepting his allegations as

true, Quintanilla’s allegations are sufficient to state a deprivation of his basic

human needs. “This Court, and the old Fifth Circuit, have long recognized a well

established Eighth Amendment right not to be confined . . . in conditions lacking

basic sanitation.” Brooks v. Warden, 800 F.3d 1295, 1303 (11th Cir. 2015). The

right to basic sanitation includes the right not to be deprived of the basic elements

of hygiene. See id. at 1304 (citing other cases).

      Quintanilla alleged that, since March 2016, he has spent nearly all of his

time in an isolation cell with “an excessive vermin and insect infestation,”

including rats, mosquitoes, and spiders. The prison does not adequately clean his

cell and he is denied the adequate opportunity to clean it himself. He cannot


                                         17
             Case: 17-14141      Date Filed: 04/05/2018    Page: 18 of 22


purchase hygienic items from the commissary. And while he is permitted to

shower three times a week, the showers are “decrepit” and “flooded.” These

allegations of near-constant exposure to unhygienic conditions, for at least one

year, state an Eighth Amendment violation because they allege a deprivation of the

basic elements of hygiene. See Gray v. Hardy, 826 F.3d 1000, 1005–06 (7th Cir.

2016) (holding that evidence of “myriad infestations and . . . lack of access to

adequate cleaning supplies, taken together,” was enough to show a deprivation of

“the basic human need of rudimentary sanitation”); Budd v. Motley, 711 F.3d 840,

843 (7th Cir. 2013) (“[A]llegations of unhygienic conditions, when combined with

the jail’s failure to provide detainees with a way to clean for themselves with

running water or other supplies, state a claim for relief.”).

      Basic hygiene is not the only basic human need implicated by Quintanilla’s

allegations. He alleges that he is also being denied adequate food, exercise, and

human contact. He complains that he is being “systematic[ally] starv[ed]” and that

he is rarely, if ever, allowed out-of-cell recreation. He alleges that, due to these

deprivations, he suffers from migraines, heartburn, stomach cramps, severe neck

and back pain, stiffness in his joints, constipation, lethargy, and depression. We

believe that further factual development is warranted before it can be concluded

that these conditions, whether alone or in combination, are enough to show the

deprivation of his basic human needs.


                                           18
             Case: 17-14141     Date Filed: 04/05/2018   Page: 19 of 22


      Conditions that fall below minimal constitutional standards of decency do

not alone amount to a violation of the Eighth Amendment, however, because

Quintanilla must show that the defendants were deliberately indifferent to the risks

the conditions posed to his health or safety. Farmer v. Brennan, 511 U.S. 825, 834

(1994) (quotation marks omitted).       Quintanilla asserts that the risks were so

obvious that the prison officials should be charged with actual knowledge, but the

district court did not reach this issue. Given the early stage of proceedings in this

case, we decline to reach this issue and instead leave it for the district court to

address in the first instance on remand, where Quintanilla should, at the very least,

be given an opportunity to amend his complaint.

      Finally, Quintanilla’s complaint plausibly alleges that his confinement in

administrative segregation is arbitrary and “without penological justification.”

Specifically, his allegations call into question whether prison officials believe they

have legitimate reasons for confining him in administrative segregation. See Bass

v. Perrin, 170 F.3d 1312, 1316–17 (11th Cir. 1999) (concluding that the denial of

exercise time in the yard did not violate the Eighth Amendment because it “cannot

be said to be unnecessary,” where the prisoners were a “threat to the safety and

security of the prison”). Arbitrary placement in the conditions described above

surely constitutes “the gratuitous infliction of suffering” in violation of the Eighth

Amendment. See Gregg v. Georgia, 428 U.S. 153, 183 (1976).


                                         19
               Case: 17-14141       Date Filed: 04/05/2018   Page: 20 of 22


       For these reasons, we conclude that the district court erred in dismissing

Quintanilla’s claim under the Eighth Amendment.

C.     Substantive Due Process

       Quintanilla contends that his allegations of arbitrary confinement in

administrative segregation for nearly two years state an as-applied claim that the

defendants’ conduct violated his substantive due-process rights. We cannot tell,

however, how this claim is any different than his Eighth Amendment claim. And it

likely is not viable as a result.

       Substantive due process broadly “protects against the arbitrary and

oppressive exercise of government power.” Waldman v. Conway, 871 F.3d 1283,

1292–93 (11th Cir. 2017). “Executive action is arbitrary in a constitutional sense

when it shocks the conscience.” Id. (quotation marks omitted). However, the

Supreme Court has explained that “[w]here a particular Amendment ‘provides an

explicit textual source of constitutional protection’ against a particular sort of

government behavior, ‘that Amendment, not the more generalized notion of

‘substantive due process,’ must be the guide for analyzing these claims.’” Albright

v. Oliver, 510 U.S. 266, 276 (1994) (quoting Graham v. Connor, 490 U.S. 386,

395 (1989)).

       Here, the Eighth Amendment provides an explicit textual source for

Quintanilla’s challenge to the conditions of his confinement and the lack of


                                             20
             Case: 17-14141     Date Filed: 04/05/2018   Page: 21 of 22


penological justification. For that reason, he likely cannot bring a substantive due-

process claim based on the same allegations. See id. The contours of this claim

were not well developed below, however, and we cannot say, at this early stage,

that it would be futile to allow him to amend his complaint. See Bank v. Pitt, 928
F.2d 1108, 1112 (11th Cir.1991) (when it appears that a pro se plaintiff’s

complaint, if more carefully drafted, might state a claim, the district court should

give the pro se plaintiff an opportunity to amend his complaint instead of

dismissing it), overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp.,

314 F.3d 541, 542 (11th Cir.2002) (en banc).

D.    Claim against Commissioner

      Finally, we vacate and remand the dismissal of Quintanilla’s claims against

the Commissioner of the Georgia Department of Corrections. The district court

found that the Commissioner was not individually liable for the misconduct

alleged.   But Quintanilla also alleged an official-capacity claim against the

Commissioner seeking injunctive relief under the Ex Parte Young Doctrine. And

“[p]ersonal action by [defendants] is not a necessary condition of injunctive relief

against state officers in their official capacity.” Luckey v. Harris, 860 F.2d 1012,

1015 (11th Cir. 1998). Accordingly, the district court erred in failing to address

Quintanilla’s official-capacity claim.




                                         21
             Case: 17-14141     Date Filed: 04/05/2018   Page: 22 of 22


      Quintanilla also contends that he stated a plausible claim against Homer

Bryson, the former Commissioner, in his personal capacity. That claim, according

to Quintanilla’s brief on appeal, is based on the prison regulations over which

Bryson exercised supervisory authority. However, in reading the complaint, it’s

not clear whether Quintanilla intended to challenge the regulations themselves or

just how they were applied by the prison staff. And the only specific claim

mentioning the Commissioner alleged a violation of a criminal statute, which

Quintanilla has since abandoned. Nevertheless, because we vacate and remand for

further proceedings on his other claims, Quintanilla should be granted leave to

amend to clarify this claim as well.

                                         V.

      For these reasons, we conclude that Quintanilla’s lawsuit was dismissed

prematurely because he either stated, or potentially could state, plausible claims to

relief. We therefore vacate the judgment dismissing his complaint and remand for

further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                         22